Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147175(88)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  TOWNSHIP OF RICHMOND,                                                                                               Justices
           Plaintiff-Appellee,
  v                                                                 SC: 147175
                                                                    COA: 304444
                                                                    Macomb CC: 2006-001054-CZ
  RONDIGO, L.L.C.,                                                              2006-004429-CZ
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s October 11,
  2013 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

          ZAHRA, J., did not participate because he was on the Court of Appeals panel at an
  earlier stage of the proceedings.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 31, 2014
         d0127
                                                                               Clerk